Exhibit 3.1 Electronic Articles of Incorporation For PO4000056763 FILED April 02, 2004 Sec. Of State dwhite MULTINATIONAL MERGER CORPORATION The undersigned incorporator, for the purpose of forming a Florida profit corporation, hereby adopts the following Articles of Incorporation: Article I The name of the corporation is: MULTINATIONAL MERGER CORPORATION Article II The principal place of business address: 511 NE 94TH STREET MIAMI SHORES, FL. US 33138 The mailing address of the corporation is: 511 NE 94TH STREET MIAMI SHORES, FL. US 33138 Article III The purpose for which this corporation is organized is: ANY AND ALL LAWFUL BUSINESS. Article IV The number of shares the corporation is authorized to issue is: 100,000,000 COMMON SHARES Article V The name and Florida street address of the registered agent is: STUART COOPER 511 NE 94TH STREET MIAMI SHORES, FL. 33138 PO4000056763 FILED April 02, 2004 Sec. Of State dwhite I certify that I am familiar with and accept the responsibilities of registered agent. Registered Agent Signature: STUART COOPER Article VI The name and address of the incorporator is: STUART COOPER 511 NE 94TH STREET MIAMI SHORES FLORIDA 33138 Incorporator Signature: STUART COOPER Article VII The initial officer(s) and/or director(s) of the corporation is/are: Title: PD STUART COOPER 511 NE 94ST MIAMI SHORES, FL. 33138 US Title: VPD FARID AJLOUNI 511 NE 94TH STREET MIAMI SHORES, FL. 33138 US Title: TD BRUCE TRULIO 511 NE 94TH STREET MIAMI SHORES, FL. 33138 US Title: SECD JORGE FERNANDEZ MIAMI SHORES, FL. 33138 US Title: VPD DIEGO ARNAUD 511 NE 94TH STREET MIAMI SHORES, FL. 33138 US Article VIII The effective date for this corporation shall be: 04/02/2004 Sunstate Research Requester’s Name Address 656-5454 City, State/Zip Office Use Only CORPORATION NAME(S) & DOCUMENT NUMBER(S), (if known) 1. Multinational Merger Corporation (Corporation Name)(Document #) 2. (Corporation Name)(Document #) 3. (Corporation Name)(Document #) 4. (Corporation Name)(Document #) xWalk in £Pick up time £Certified Copy £Mail out £Will wait TPhotocopy £Certificate of Status NEW FILINGS AMENDMENTS £Profit SAmendment £Not for Profit £Resignation of R.A., Officer/Director £Limited Liability £Change of Registered Agent £Domestication £Dissolution/Withdrawal £Other £Merger OTHERFILINGS REGISTRATION/QUALIFICATION £Annual Report £Foreign £Fictitious Name £Limited Partnership £Reinstatement £Trademark £Other Examiner’s Initial’s FILED SECRETARY OF STATE DIVISION OF CORPORATION 07 AUG 20 AM10:23 Articles of Amendment To Articles of Incorporation Of Multinational Merger Corporation (Name of corporation as currently filed with the Florida Department of State) P04000056763 (Document number of corporation (if known) Pursuant to the provision of section 607.1006, Florida Statutes, this Florida Profit Corporation adopts the following amendment(s) to its Articles of Incorporation: NEW CORPORATE NAME (if changing) ImmunioBiotics, Inc. (Must contain the word “corporation,” or “incorporated” or the abbreviation “Corp.,” “Inc.,” or “Co.”) (A professional corporation must contain the word “chartered”, professional association,” or the abbreviation “P.A.”) AMENDMENTS ADOPTED – (OTHER THAN NAME CHANGE) Indicate Article Number(s) and/or Article Title(s) being amended, added or deleted: (BE SPECIFIC) (Attach additional pages if necessary) If an amendment provides for exchanges reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself:(if not applicable, indicate N/A) (continued) The date of each amendment(s) adoption:5/15/2007 Effective date if applicable: (no more than 90 days after amendment file date) Adoption of Amendment(s)(CHECK ONE) þ The amendment(s) was/were approved by the shareholders.The number of votes cast for the amendment(s) by the shareholderswas/were sufficient for approval. £ The amendment(s) was/were approved by the shareholders through votinggroups. The following statement must be separately provided for each voting group entitled to vote separately on the amendment(s): “The number of votes cast for the amendment(s) was/were sufficient for approval by (voting group) £ The amendment(s) was/were adopted by the board of directors without shareholders action an shareholder action was not required. £ The amendment(s) was/were adopted by the incorporators without the shareholder action and shareholder action was not required. Signature:/s/Bruce Trulio, Assistant Secretary, Director (By a director, president or other officer – if directors or officers have not been selected by an incorporator – if in the hands of a receiver, trustee, or other court appointed fiduciary by the fiduciary) Bruce Trulio (Type or printed name of person signing) Assistant Secretary (Title of person signing) FILING FEE:$35 Sunstate Research Requester’s Name Address 656-5454 City, State/Zip Office Use Only CORPORATION NAME(S) & DOCUMENT NUMBER(S), (if known) 1. Immuniobiotics, Inc. (Corporation Name)(Document #) 2. (Corporation Name)(Document #) 3. (Corporation Name)(Document #) 4. (Corporation Name)(Document #) xWalk in £Pick up time £Certified Copy £Mail out £Will wait TPhotocopy £Certificate of Status NEW FILINGS AMENDMENTS £Profit SAmendment £Not for Profit £Resignation of R.A., Officer/Director £Limited Liability £Change of Registered Agent £Domestication £Dissolution/Withdrawal £Other £Merger OTHERFILINGS REGISTRATION/QUALIFICATION £Annual Report £Foreign £Fictitious Name £Limited Partnership £Reinstatement £Trademark £Other Examiner’s Initial’s APPROVED AND FILED 07 AUG 23 PM12:07 SECRETARY OF STATE TALLAHASSEE, FLORIDA Articles of Amendment To Articles of Incorporation Of Immuniobiotics, Inc. (Name of corporation as currently filed with the Florida Department of State) P04000056763 (Document number of corporation (if known) Pursuant to the provision of section 607.1006, Florida Statutes, this Florida Profit Corporation adopts the following amendment(s) to its Articles of Incorporation: NEW CORPORATE NAME (if changing) ImmunoBiotics, Inc. (Must contain the word “corporation,” or “incorporated” or the abbreviation “Corp.,” “Inc.,” or “Co.”) (A professional corporation must contain the word “chartered”, professional association,” or the abbreviation “P.A.”) AMENDMENTS ADOPTED – (OTHER THAN NAME CHANGE) Indicate Article Number(s) and/or Article Title(s) being amended, added or deleted: (BE SPECIFIC) (Attach additional pages if necessary) If an amendment provides for exchanges reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself:(if not applicable, indicate N/A) (continued) The date of each amendment(s) adoption:08/21/2007 Effective date if applicable:08/21/2007 (no more than 90 days after amendment file date) Adoption of Amendment(s)(CHECK ONE) o The amendment(s) was/were approved by the shareholders.The number of votes cast for the amendment(s) by the shareholderswas/were sufficient for approval. £ The amendment(s) was/were approved by the shareholders through votinggroups. The following statement must be separately provided for each voting group entitled to vote separately on the amendment(s): “The number of votes cast for the amendment(s) was/were sufficient for approval by (voting group) þ The amendment(s) was/were adopted by the board of directors without shareholders action an shareholder action was not required. £ The amendment(s) was/were adopted by the incorporators without the shareholder action and shareholder action was not required. Signature:/s/Bruce Trulio, Assistant Secretary, Director (By a director, president or other officer – if directors or officers have not been selected by an incorporator – if in the hands of a receiver, trustee, or other court appointed fiduciary by the fiduciary) Bruce Trulio (Type or printed name of person signing) Assistant Secretary (Title of person signing) FILING FEE:$35
